TIEE     AYITORNES          GENERAL
                           OP1\EXAS




Hon. Roger Gorrell                Opinion No. M- 606
County Attorney
Bailey County                     Ke:   Several questions concerning
Hulashoe, Texas 79347                   election orecincts. and re-
                                        lated quektions, which arise
                                        by reason of redefining the
                                        boundaries of the County
                                        Commissioners Precincts of
Dear Mr. Gorrell:                       Bailey County.
          In your recent letter  requesting an opinion of this
office concerning election
                   .        questions
                                  .   raised by the redistricting
                                                        __-
of your county conmwisloners precincts you set out tne follwing
facts and questions which we quote as follows:
          "On December 30, 1969 three citizens of Bailey
     County sued the Commissioners Court of Bailey
     County to re-district the county commissioners
     precincts in line with the decision of the United
     States Supreme Court in Midland County versus
     Avery.
          "The Commissioners Court then held a series
     of meetings and passed an Order to be effective
     January 19, 1970 re-districting this county to
     comply with the rules laid down ia the Supreme
     Court Case,
          "On February 10, 1970 the four commissioners
     filed an answer in the above law suit. This law
     suit has nw been dismissed, and there is no
     litigation     pending.
          1,
           ...The CommissionersCourt has not as yet
     passed a motion redefining election precincts as
     we were waiting for the July or August Term as
     prescribed in the Election Code, Article 2.04,
     Section A.




                               -2893-
Hon. Roger Gorrell,    Page 2 (~-606)

           "The County was re-districted and the Order
     'passed so as to leave all four commissioners in then
      new precincts. We do not have a contest in Precinct
      2, but do have a contest in Precinct 4, .where both
      the incumbent and his opponent live in the boundary
      of old commissioners precinct 4 , and will both reside
     within the boundary of the new commissioners precinct'
      4, as passed by motion on January 19, 1970.
           "The questions we have are:.
                "a. Are persons living in the new
           commissioners precincts 2 and 4 authorized
           to vote in the May Primary and run off if any?
                "b. Must the Commissioners Court wait
           until its July or Auguet Term to pass a
           motion redefining county election precincts?
                 “C. If the Commissioners Court passes
           an Order at the July or August Term redefining
           county election precincts, how will this
           affect the General Election in November taking
           into consideration the apparent conflict
           between Section E of Article 2.04 of the
           Election Code and Section A of Article 2351
           l/2 in the Second Sentence thereof?"
          Article 2.04 of the Texas Election Code reads in part
as follows:
          "(a) Each county shall be divided into convenient
     election precincts by the Commissioners Court of
     the county, each of which precincts shall be differently
     numbered and described by natural or artificial
     boundaries or survev lines bv an order entered upon
     the minutes of the Court. A^tany July or August-
     term, the Court may make such changes in the election
     precincts as they deem proper, bv such order entered
     upon the minutes of the Court. ...
          "(b) No election precinct shall be forrnsdout
     of two or more justice precincts or commissioners
     precincts, nor out of the parts of two or more
     justice precincts or commissioners precincts; ....




                             -2894-
Hon. Roger Correll, Page 3 (M-606)

    If in Septemher of anyyear there exists any
    election precinct in the county which does not
    comply wi-th the foregoing requirements, the
    commissioners court shall make the necessary changes
    before the first day of October, either at a
    regular meeting or at a special meeting called
    for that purpose; ...
          II
           ....
          "(ef Changes in election precincts shall not
     become operative in the holding of  elections until
     the beginning of the following voting year. The
     Commissioners Court shall cause to be made out and
     delivered to the County Tax Collector before the
     first day of each September a certified copy of
     such last order for the year following; provided,
     hwever, that any order entered during the month of
     September, as provided in Paragraph (b) of this
     Section, ,shall be delivered to the Tax Collector
     forthwdttg." (Underscoring added).
          Article 5.01 and 5.02 of the Texas Election Coda
set out the requirements for voting. Article 5.01 denies
suffrage to certain classes of persons, but ia otherwise
not relevant to the questions before us: Article 5.02 reads
as follows:
          “Art. 5.02.  Every person subject to none of the
     foregoing disqualifications who shall have attained
     the age of twenty-one years and who shall be a citizen
     of the United States and who shall have resided in this
     state one year next preceding an election and the last
     six months within the district or county in which
     such person offers to vote, and who shall have registered
     as a voter, shall be deemed a qualified elector. No
     pason shall be permitted to vote unless he has registered
     in accordance with the provisions of this code. The
     provisions of this section, as modified by Sections 35
     and 39 of this code, shall apply to all elections,
     whether held by the state, by a county, municipality,
     or other political subdivision of the state, or by a
     political party." (Underscoring added).
          We answer your first question as follows. All persons,
otherwise qualified as voters, who have resided within the
county for six months immediately preceding the election, may




                          -2895-
Hon. Roger Gorrell, Page 4 (M-606)

vote in the May primary and run-off, if any. Voters in .
the newly created commissioners precincts vote for the
county commissioner of the commissioner's precinct in
which the voter is a resident, even though election precincts
cross the newly created commissioners precincts.
            Article 2.04 sets out the time for making changes
in election precincts and contains similar wording as former
Article 2933, Vernon's Civil Statutes. These changes
may be made only during the July and August terms of the Court,
and during the month of September,in the year 1970.
Article 2.04, Election Code; Wilson v. Weller, 214 S.W.ld
473 (Tex.Civ.App. 1948); Hogg v. Campbell 48 S.W.ld 515
h~.Ci~.App.     1932). Your second questio; is therefore
answered in the affirmative.
            In answer to your third question, you are advised
that   the changes in election precincts do not become
operative until the beginning of the following voting year.
Articles   2.04(e) and 5.14a, Texas Election Code. Counties~
have been held to be subject to the one-man vote rule, and
no substantial variation may exist from equal population
in drawing districts for units of local government having
general governmental powers over the entire geographic area
served by the body. Avetyv. Kidland County, 390 U.S. 474
(1968).    Election rxecmcts changes or substantial variations
are not involved in this matter.-
                         SUMMARY
                         -------
            After the County Commissioners precincts
       of Bailey County were redefined as to boundaries
       in January 1970:
            (a) Voters in the newly created commissioners
       precincts vote for the county commissioner of the
       counnissioner'sprecinct in which the voter is a
       resident. Election Code, Art. 5.02.
            (b) Changes in the boundaries of county
       election precincts map he made only during the July
       and August terms of the Court and the month of
       September, 1970. Election Code, Art. 2.04,
            (cl These changes in boundaries of election
       precincts do not become effective until the following
       voting year. Election Code, Art. 2.04(e), 5:14(a).




                           -2896-
.     .




    Hon. Roger Gorrell, Page 5 (M-606)




                                         ey General of Texas
    Prepared by William J. Craig
    Assistant Attorney General
    APPRDVED:
    OPINION CCHMXTTEE
    Kerns Taylor, Chairman
    W. E. Allen, Acting Co-Chairman
    John Banks
    Rex white
    Ralph Rash
    Glenn Drown
    MEADE F. GRIEFIN
    Staff Legal Assistant
    ALFRED MAXXER
    Executive Assistant
    NOLA WHITE
    First Assistant




                               -2897-